DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1, 2, 7-9, 22, 70-76 and 78-95 are pending upon entry of amendment filed on 11/24/21.  

Claims 1, 2, 7-9, 22, 70-76 and 78-95 are under consideration in the instant application.

3.	 Applicant’s submission of IDS filed on 11/24/21 has been acknowledged.

4.	Upon approval of the terminal disclaimer filed on 11/24/21 and the change of application status, the double patenting rejections in part (see sections 8-10 of the office action mailed on 5/24/21) has been withdrawn.

5.	The following rejections remain.

6.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1, 2, 7-9, 22, 70-76 and 78-95 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO01/78779 (IDS reference, of record) in view U.S. Pub. 2010/0098712 (IDS reference, of record) for the reasons set forth in the office action mailed on 5/24/21.

The ‘779 publication teaches antibody formulations comprising an antibody that binds integrin α4β7 with buffers (p. 24-25, Fig 5, note sequences of Fig 5 are claimed SEQ ID Nos: 8-13 of claim 1).  Given that the human and humanized antibodies of integrin α4β7 are included (p. 20), claims 22, 64 and 80 reciting vedolizumab is included in this rejection.  In addition, the ‘779 publication teaches dosage of 1-5mg/kg (p. 16) and packaging into a container (p.24-25) including autoinjector.  A dose of 108mg as in claims 86-87 is included in this rejection as the general condition is known in the art and it is not inventive to discover optimum or workable ranges by routine experiment.  See MPEP 2144.05

The disclosure of the ‘779 publication differs from the instant claimed invention in that it does not teach the use of antioxidant or chelator in molar ratio with antibody 1:4-100 and antioxidant to surfactant 3:1-156:1 as in claims 1, 9 of the instant application, respectively.  

The ‘712 publication teaches addition of histidine buffer concentration of 1-100mM, (about 50mM at pH about 6.5, [0018]), citrate from 1-100mM ([0025]) polysorbate from 0.005-0.2%, amino acid including arginine at 10-500mM and antibody concentration from 1-200mg (p.2-3)

As is evidenced by the specification in p. 67-80 (Tables 3-8), the instant specification uses about 60mg/ml antibody, histidine buffer from 25-50mM, arginine from 75-125mM, polysorbate from 0.02-0.14% at pH 6.2-7, the prior art ranges overlap with the claimed invention and the ratio recited in claims 1 and 9 are expected to be met.  Given that the prior art ranges and claimed ranges overlap, having the monomer content of greater than 95% (claims 72, 83) and  being stable at least 12months at 5oC as in claims 72  and 83 are expected properties.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add chelator and surfactant at molar ratio between 1:4-100 to antibody in the antibody 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of histidine, chelator, sucrose, surfactant and arginine improves antibody stability and reduces aggregates upon storage.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 11/24/21 has been fully considered but they were not persuasive.

Applicant has asserted that the currently amended claims recite 100-180mg/ml of integrin α4β7 antibody and the aggregation study shown in the ‘712 publication relates lower antibody concentration.  Applicant has further asserted based on the Wang reference (previously submitted IDS reference) indicating aggregation study of therapeutic antibody is concentration dependent and it is challenging to formulate highly concentrated antibody. Applicant has added advantages of using citrate as a superior antioxidant.

Although, the lower antibody concentration is disclosed in the ‘712 publication, the teachings of the ‘712 publication relates to any antibody concentration of 1-200mg/ml as recited in claim 1.  Upon further study of the ‘712 publication and the ‘779 publication, the exhibition of less than 2.5% of aggregates determined after storage at 40oC for 4 weeks attributed to the claimed formulation differentiating from the formulation of the prior art, it is advised to recite such characteristics in claims 1 and 73.  


s 1, 74, 75 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S.Pub 2007/0122404 (IDS reference, of record) in view of in view U.S. Pub. 2010/0098712 (of record) for the reasons set forth in the office action mailed on 5/24/21.

The ‘404 publication teaches antibody formulations comprising an antibody that binds integrin α4β7 with buffers and the antibody includes the claimed SEQ ID NOs:2, 4 and  5 (p. 11-12, [106], SEQ ID NOs:2, 4, 5).

The disclosure of the ‘404 publication differs from the instant claimed invention in that it does not teach the use of antioxidant or chelator in molar ratio with antibody 1:4-100 and antioxidant to surfactant 3:1-156:1 as in claims 1-2 and 9 of the instant application, respectively.  

The ‘712 publication teaches addition of histidine buffer concentration of 1-100mM, (about 50mM at pH about 6.5, [0018]), citrate from 1-100mM ([0025]) polysorbate from 0.005-0.2%, amino acid including arginine at 10-500mM and antibody concentration from 1-200mg (p.2-3)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add chelator and surfactant at molar ratio between 1:4-100 to antibody in the antibody formulation as taught by the ‘712 publication to the antibody formulation taught by the ‘404 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of histidine, chelator, sucrose, surfactant and arginine improves antibody stability and reduces aggregates upon storage.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Applicant has asserted that the currently amended claims recite 100-180mg/ml of integrin α4β7 antibody and the aggregation study shown in the ‘712 publication relates lower antibody concentration.  Applicant has further asserted based on the Wang reference (previously submitted IDS reference) indicating aggregation study of therapeutic antibody is concentration dependent and it is challenging to formulate highly concentrated antibody. Applicant has added advantages of using citrate as a superior antioxidant.

In light of discussion above in section 7 of this office action, the rejection is maintained.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claim(s) 1, 2, 7-9, 22, 70-76 and 78-95 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-33 of U.S. Pat. 9,764,033.



Applicant’s response filed on 5/24/21 has been fully considered but they were not persuasive.

Applicant has asserted that the claims of the ‘033 patent does not recite citrate.

However, the specification in col. 16 allows chelator and antioxidants as citric acid and the rejection is maintained.

11.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 11/24/21.

12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 1, 2, 7-9, 22, 70-76 and 78-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 1 and 73 recite the broad recitation of “at least about 100mg/ml, and the claim also recites 60-180mg/ml which is the narrower statement of the range/limitation.

14.	No claims are allowable.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Yunsoo Kim
Patent Examiner
Technology Center 1600
February 3, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644